Exhibit 12.1 Computation of Ratios The computation of the ratio of earnings to fixed charges for the nine months ended September 30, 2010 and the years ended December 31, 2009, 2008, 2007, 2006 and 2005 are as follows: Nine Months Ended Years Ended December 31, (Millions) September 30, 2010 Pretax income from continuing operations $ Add back fixed charges Income, as adjusted $ Fixed charges: Interest on indebtedness $ Portion of rents representative of interest factor Total fixed charges $ Ratio of earnings to fixed charges
